PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission hearing date June 22, 1967.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our .consideration of the petition, the record and briefs leads us to con'clu'de that there has been no deviation from the essential requirements of law.
The petitions for certiorari and attorney’s fee are therefore denied.
It is so ordered.
ROBERTS, Acting Chief Justice, DREW, THORNAL, ERVIN and ADAMS, JJ., concur.